RENDERED: MAY 27, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1396-DG


JAMES MEREDITH                                                      APPELLANT


                      ON DISCRETIONARY REVIEW
                     FROM OLDHAM CIRCUIT COURT
v.                 HONORABLE KAREN CONRAD, JUDGE
                        ACTION NO. 19-XX-00002



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: JONES, LAMBERT, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: James Meredith has been granted discretionary review

from the opinion and order of the Oldham Circuit Court affirming the Oldham

District Court’s denial of his motion to suppress evidence obtained at a roadblock

set up and operated by the Oldham County Police Department (OCPD). We affirm
because Meredith was not improperly seized through the use of this particular

roadblock.

             At approximately 12:05 a.m. on July 19, 2015, Meredith was stopped

at a roadblock operated by the OCPD on northbound exit ramp 22 of I-71 at its

intersection with Highway 53 in Oldham County, Kentucky. As a result of the

stop, Meredith was arrested and charged with driving under the influence (DUI).

             Meredith filed a motion to suppress the evidence before the district

court, arguing that the roadblock violated his Fourth Amendment rights and was

unconstitutional because it did not comply with the factors set forth in

Commonwealth v. Cox, 491 S.W.3d 167 (Ky. 2015), and Commonwealth v.

Buchanon, 122 S.W.3d 565 (Ky. 2003).

             Following a hearing, the district court denied Meredith’s motion.

Meredith ultimately entered a conditional guilty plea pursuant to Kentucky Rules

of Criminal Procedure (RCr) 8.09 to DUI, first offense. On direct appeal, the

circuit court affirmed. Meredith sought discretionary review, which we granted.

             “Our standard of review of the trial court’s denial of a suppression

motion is twofold. First, the trial court’s findings of fact are conclusive if they are

supported by substantial evidence; and second, the trial court’s legal conclusions

are reviewed de novo.” Brumley v. Commonwealth, 413 S.W.3d 280, 283-84 (Ky.

2013). “Substantial evidence means evidence that when taken alone or in light of


                                          -2-
all the evidence, . . . has sufficient probative value to induce conviction in the

minds of reasonable men.” Turley v. Commonwealth, 399 S.W.3d 412, 420 (Ky.

2013) (internal quotation marks, emphasis, and citation omitted). “[A] reviewing

court should take care both to review findings of historical fact only for clear error

and to give due weight to inferences drawn from those facts by resident judges and

local law enforcement officers.” Roberson v. Commonwealth, 185 S.W.3d 634,

637 (Ky. 2006) (quoting Ornelas v. United States, 517 U.S. 690, 699, 116 S.Ct.

1657, 1663, 134 L.Ed.2d 911 (1996)). If a trial court’s findings of fact are

supported by substantial evidence the next question addressed by the reviewing

court is “whether the rule of law as applied to the established facts is or is not

violated.” Adcock v. Commonwealth, 967 S.W.2d 6, 8 (Ky. 1998) (quoting

Ornelas, 517 U.S. at 697, 116 S.Ct. at 1662).

             A highway stop of motorists at a government-operated roadblock

constitutes a seizure for Fourth Amendment purposes. Michigan Dep’t of State

Police v. Sitz, 496 U.S. 444, 450, 110 S.Ct. 2481, 110 L.Ed.2d 412 (1990). “A

seizure is generally unreasonable in the absence of a warrant or individualized

suspicion.” Cox, 491 S.W.3d at 169-70. To pass constitutional muster, roadblocks

“must have a ‘primary purpose,’ such as keeping the roads safe from impaired

drivers or maintaining border security.” Id. at 170. Moreover, the seizure caused

by the roadblock must be reasonable. Buchanon, 122 S.W.3d at 568. The


                                          -3-
Kentucky Supreme Court has enumerated non-exclusive factors for determining

the reasonableness of any roadblock:

              First, it is important that decisions regarding the location,
              time, and procedures governing a particular roadblock
              should be determined by those law enforcement officials
              in a supervisory position, rather than by the officers who
              are out in the field. Any lower ranking officer who
              wishes to establish a roadblock should seek permission
              from supervisory officials. Locations should be chosen
              so as not to affect the public’s safety and should bear
              some reasonable relation to the conduct law enforcement
              is trying to curtail.

              Second, the law enforcement officials who work the
              roadblock should comply with the procedures established
              by their superior officers so that each motorist is dealt
              with in exactly the same manner. Officers in the field
              should not have unfettered discretion in deciding which
              vehicles to stop or how each stop is handled.

              Third, the nature of the roadblock should be readily
              apparent to approaching motorists. At least some of the
              law enforcement officers present at the scene should be
              in uniform and patrol cars should be marked in some
              manner. Signs warning of a checkpoint ahead are also
              advisable.

              Fourth, the length of a stop is an important factor in
              determining the intrusiveness of the roadblock.
              Motorists should not be detained any longer than
              necessary in order to perform a cursory examination of
              the vehicle to look for signs of intoxication or check for
              license and registration. If during the initial stop, an
              officer has a reasonable suspicion that the motorist has
              violated the law, the motorist should be asked to pull to
              the side so that other motorists can proceed.

Id. at 571.

                                           -4-
               A violation of one factor may not create “a violation of constitutional

proportions.” Id. Moreover, “[t]he guidelines are to be applied on a case-by-case

basis in order to determine the reasonableness of each roadblock.” Id.

               On appeal, Meredith asserts OCPD failed to substantially comply with

most1 of the constitutional guidelines set forth above. He argues: (1) the primary

purpose of the roadblock was to detect ordinary criminal wrongdoing and that was

improper; (2) the only consideration with respect to the location of the roadblock

was that it had been used in the past; (3) there were no written protocols in place

and thus no restraints imposed on the officers while conducting stops at the

roadblock; and (4) notice of the roadblock was inadequate.

               We are not writing on a blank slate when it comes to the roadblock at

issue as it is similar in some respects to a seizure at a prior roadblock conducted at

this same location in Oldham County. When judicially reviewed, the district court

deemed that prior roadblock to be an unconstitutional seizure under Buchanon and

Cox, with the circuit court denying the Commonwealth’s petition for a writ of

prohibition, which a panel of our Court affirmed. Commonwealth v. Wheeler, 558

S.W.3d 475, 482 (Ky.App. 2018). In Wheeler, the district court determined the

roadblock was inadequate because it violated the third Buchanon factor, lacking


1
  The district court found there had been no evidence presented calling the length or
intrusiveness of the stop into question, and that the fourth Buchanon factor was therefore not at
issue. Meredith offers no argument to the contrary.

                                               -5-
“visibility” which was the same problem in Cox because testimony by the trooper

was that “there were no road signs or cones set up to notify the public that a

checkpoint was taking place[,]” there was no proof that any media notice was

issued, and the only indication of the checkpoint was that both the officers working

the checkpoint “had activated the emergency lights on their vehicles and were . . .

wearing traffic safety vests.” Wheeler, 558 S.W.3d at 481.

             Regarding the primary purpose of the roadblock, Meredith asserts that

after he was arrested, Officer (Ofc.) Steve Jenkins (the arresting officer) asked him

for permission to search his car “for drugs,” and Meredith argues this is evidence

that the primary purpose of the roadblock was therefore “drug interdiction,” which

was improper. However, the district court had more than just Meredith’s

testimony to consider on this issue. Two of the four officers who testified at the

suppression hearing participated in the roadblock that stopped Meredith: Sergeant

(Sgt.) James Brown (the supervising officer) and Ofc. Jenkins. Both officers

explained their directive during the administration of the roadblock was limited to

looking for traffic violations, checking driver’s licenses, insurance, and

registration, and looking for notable indications of intoxication.

             Considering all the evidence, the district court concluded that the

primary purpose of the roadblock was for “public visibility and noted drug and




                                         -6-
alcohol enforcement.” It deemed this a focused and permissible purpose, unlike

the detection of “ordinary criminal wrongdoing” or “drug interdiction.”

             We interpret the district court to be saying that the purpose of the

roadblock was to detect drivers impaired by drugs and alcohol and to show drivers

that officers enforce prohibitions about driving while intoxicated. This is certainly

an approved purpose for a roadblock. Compare Sitz, 496 U.S. at 453-55, 110 S.Ct.

at 2487-88 (upholding a roadblock which consisted of a “brief stop at the sobriety

checkpoint” as consistent with the Fourth Amendment because “the balance of the

State’s interest in preventing drunken driving, the extent to which this system can

reasonably be said to advance that interest, and the degree of intrusion upon

individual motorists who are briefly stopped, weighs in favor of the state

program.”) with City of Indianapolis v. Edmond, 531 U.S. 32, 47, 121 S.Ct. 447,

457, 148 L.Ed.2d 333 (2000), (determining that a primary purpose of general crime

control; i.e., “interdicting illegal narcotics,” did not justify a checkpoint program

that stopped motorists without some indicia of individualized suspicion.).

Substantial evidence supports the determination that detecting drivers impaired by

drugs or alcohol was the primary purpose of the roadblock, thereby comporting

with Cox.

             Regarding Meredith’s second argument, we disagree with him that the

only consideration with respect to the location of the roadblock was that it had


                                          -7-
been used in the past. The district court credited Sgt. Brown’s testimony that the

location was determined several days in advance based on a list of previously

approved locations chosen due to crash volume and visibility on the highway. The

district court also took notice that in a prior ruling (later affirmed by the circuit

court), it had found that the location of the checkpoint had been preapproved by

OCPD. Indeed, the roadblock at issue in this case was in the same location as the

roadblock at issue in Wheeler, where the district court made the same finding that

the location of the roadblock had been preapproved. Substantial evidence supports

that the location of the roadblock bore a reasonable relation to the conduct law

enforcement was trying to curtail.

             Regarding his third argument, Meredith is correct that there were no

written OCPD protocols in place regarding roadblocks when he was stopped.

Having such protocols in place provides greater assurance that a roadblock is being

conducted within permissible constitutional contours. However, written protocols

are not a constitutional requirement of a roadblock. Rather, the primary focus is

upon whether the law enforcement officials who worked the roadblock complied

with the procedures established by their superior officers so that each motorist was

dealt with in exactly the same manner. Buchanon, 122 S.W.3d at 571.

             Here, decisions regarding the location, time, and procedures

governing the roadblock were made by OCPD Sgt. Brown, who acted in a dual


                                           -8-
role as both supervisor and as one of the four officers who conducted the

roadblock. Sgt. Brown testified he was authorized by OCPD to do so. His signed

preapproval memorandum was also introduced as evidence, indicating he

authorized the roadblock on July 13, 2015, and specified it would operate from 11

p.m. through 2 a.m.2 from July 18-19, 2015. He also testified he notified his

superior officer regarding the roadblock, although he offered no documentation to

that effect.

               Sgt. Brown acknowledged OCPD had no written roadblock policy in

force at the time of the roadblock, which he attributed to a mistake that occurred

when OCPD revised its overall procedures sometime before that date. However,

he testified he generally followed the department’s prior roadblock policy. A copy

of that three-page policy (entitled “general order OM-E-4” relating to “traffic

safety checkpoints”) is of record. Sgt. Brown, as well as Ofc. Jenkins, testified

Sgt. Brown met with the other officers who conducted the roadblock hours before

it was initiated on July 18, 2015, to review the necessary guidelines and that the

roadblock was conducted pursuant to a systematic plan. Sgt. Brown testified that

he and his accompanying officers stopped each vehicle approaching the checkpoint

and treated each motorist in the same manner; they asked for driver’s licenses,



2
 During the suppression hearing, Brown testified OCPD operated the roadblock for an additional
hour on July 19, 2015, so it ended at 3 a.m. rather that 2 a.m.

                                             -9-
proof of insurance and registration, and looked for traffic violations and notable

indications of intoxication. If further investigation was necessary, motorists were

told to move off the traveled portion of the highway and out of the stream of

traffic. The district court found this testimony to be credible and that the

checkpoint was conducted in this manner.

             However, the district court was troubled by Sgt. Brown’s dual

capacities as both supervisor and officer in the field. Determining this fact

weighed against the Commonwealth relative to the second Buchanon factor, the

district court explained in its order that “[a]s a practical matter, it cannot be said

that the supervisory officers took discretion from the officers in the field[.]” But,

balanced against the other evidence set forth above regarding the checkpoint and

the conduct of the four officers operating it, the district court determined the first

two Buchanon factors had been substantially complied with. Upon review, we

cannot say the district court’s determination lacked the support of substantial

evidence in this respect or was otherwise erroneous.

             Lastly, we consider Meredith’s argument that notice of the roadblock

was inadequate. The thrust of his contention is that it was impossible for any

motorist to notice the roadblock until reaching a “point of no return” on exit 22 of

northbound I-71 because by the time the roadblock could be observed, a service

road had terminated and the exit ramp was separated from I-71 by a grassy


                                          -10-
peninsula dotted with bushes and trees. At that point, motorists had to proceed

toward the Highway 53 intersection or violate the law by backing up or reversing

course on the one-way ramp. Exit 22 then curves slightly to the right, where it

meets with a stoplight at its intersection with Highway 53.

              The roadblock at issue in this matter was set up at the stoplight where

exit 22 meets Highway 53. Sgt. Brown testified that from his vantage point at the

roadblock, he could easily see vehicles on exit 22 when they reached the “point-of-

no-return,” which was several hundred feet away from the roadblock but he did not

know if those vehicles could see the roadblock before reaching that point.

Meredith, for his part, did not testify regarding the visibility of the roadblock.

              Leonard Adcock, another driver who used exit 22 when the roadblock

was in operation in the same location and at roughly the same time the prior day,

testified he did not notice the roadblock until he was “about a hundred feet or so”

onto exit 22, shortly past the “point-of-no-return.” Adcock testified that upon

seeing the roadblock, he tried, unsuccessfully, to avoid it by turning off his

headlights, backing up a few feet, and using the service road on the left to re-enter

the interstate.

              Adcock testified that the roadblock was not visible until after the point

-of-no-return because it was set up beyond the curve on the exit ramp, on a part of

the road that, from a vantage point further back, was obstructed by the trees and


                                         -11-
bushes on the cut in the hill. But, he testified that he immediately recognized the

roadblock for what it was upon seeing it, and he sought to avoid it because he did

not have proof of insurance.

             With that said, we pause here. While the third Buchanon guideline

indicates that warning signs are “advisable,” neither Cox nor Buchanon specify

that law enforcement must provide warnings sufficient to enable motorists to avoid

roadblocks. Rather, the purpose of providing “adequate notice” of a roadblock to

motorists relates to the potential of any roadblock to generate fear and surprise,

“not the natural fear of one who has been drinking over the prospect of being

stopped at a sobriety checkpoint but, rather, the fear and surprise engendered in

law-abiding motorists by the nature of the stop.” Sitz, 496 U.S. at 452, 110 S.Ct. at

2486. The United States Supreme Court has emphasized that the potential for this

fear and surprise is lessened when motorists approaching a roadblock can see

visible signs of the officers’ authority, and that every vehicle is being stopped. Id.

at 453, 110 S.Ct. at 2486-87 (relying on United States v. Martinez-Fuerte, 428 U.S.

543, 558, 96 S.Ct. 3074, 3083, 49 L.Ed.2d 1116 (1976)).

             In United States v. Huguenin, 154 F.3d 547, 560 (6th Cir. 1998), the

Court explained:

             In reviewing the degree of intrusion at the Martinez–
             Fuerte checkpoints, the Supreme Court emphasized the
             lack of discretion allocated to the operating officers, the
             brief duration of the stop in which just a few questions

                                         -12-
               were asked and perhaps a document reviewed, and the
               numerous physical and visual indicators apparent to
               approaching motorists. 428 U.S. at 558-59, 96 S.Ct.
               3074. The challenged checkpoints were permanent
               structures with flashing lights and signs saying “STOP
               HERE – U.S. OFFICERS,” cones funneling cars into
               appropriate lanes, uniformed border patrol officers
               directing traffic, and parked marked border patrol cars
               with activated lights. Id. at 546, 96 S.Ct. 3074. The
               Supreme Court emphasized that these indicators would
               inform approaching motorists that the stop was
               authorized and non-random, thereby lessening the
               potential for fear and surprise. Id. at 559, 96 S.Ct. 3074.

               As for the appearance of the roadblock in this matter, it was in the

same location as the one described in Wheeler, and like that roadblock which the

district court deemed constitutionally insufficient, the officers conducting the

roadblock were wearing reflective yellow safety vests; the flashing blue emergency

lights of their vehicles were engaged; each vehicle that approached the roadblock

was stopped; and each vehicle was only briefly detained. Likewise, the officers

used no warning signs or cones.

               However, unlike Wheeler, there were four officers operating this

roadblock, not two; there were four different police vehicles at the roadblock with

emergency lights engaged, not two; and, according to Sgt. Brown, the officers used

“flashlights with orange cones on them” to guide oncoming vehicles. As

discussed, Adcock testified that when he saw the roadblock, he recognized it for

what it was.


                                           -13-
             Moreover, unlike Wheeler, there was also some evidence that OCPD

notified media outlets, prior to the date of Meredith’s arrest, of its intention to

conduct roadblocks throughout the county. The press release Sgt. Brown created

regarding roadblocks in Oldham County is of record, dated May 28, 2015. The

officer in charge of sending out press releases, Major (Maj.) Jim Latham, testified

he forwarded the press release to a list – included of record – of approximately

fifty email recipients including reporters and news outlets on that date.

             To be sure, Maj. Latham had no documentary evidence demonstrating

he sent the notice; nor did he have knowledge of or control over whether any

media outlets made use of the press release. Furthermore, the press release itself

did not name any date, time, or location of any specific roadblock. It stated, in

pertinent part:

             The Oldham County Police will be conducting traffic
             safety checkpoints throughout the county during the
             period of May, June, and July. During the checkpoints
             officers will be enforcing laws related to operating a
             motor vehicle while under the influence of drugs or
             alcohol, licensing of motor vehicles and operators,
             registration and insurance violations, seat belt and child
             restraint violations, and motor vehicle equipment
             violations.

             However, the Buchanon and Cox Courts did not predicate the

constitutionality of any given roadblock upon any media release, much less a

media release identifying the roadblock’s date, time, or location, and it was up to


                                          -14-
the district court to evaluate the evidence and make credibility findings.

Considering the evidence, we cannot say the district court committed clear error in

determining that OCPD provided adequate notice of its roadblock or that any

deficiency in its notice, taken in conjunction with the totality of what is otherwise

set forth above, created “a violation of constitutional proportions.” Buchanon, 122

S.W.3d at 571.

             The district court considered all factors enunciated in Buchanon and

Cox before denying Meredith’s motion to suppress. We conclude the record

supports the denial of the motion to suppress. Accordingly, we affirm the decision

of the Oldham Circuit Court, affirming the Oldham District Court.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Edward Malone Bourne                      Daniel Cameron
 Owenton, Kentucky                         Attorney General of Kentucky

                                           Walter Matthew Hudson
                                           Special Assistant Attorney General
                                           La Grange, Kentucky




                                         -15-